Case 20-00068-TLM       Doc 35     Filed 06/02/20 Entered 06/02/20 10:26:41         Desc Main
                                  Document      Page 1 of 1



                    UNITED STATES BANKRUPTCY COURT

                                 DISTRICT OF IDAHO


 IN RE:                                          Case No. 20-00068-TLM

 JOSEPH THOMAS LEAL,
        Debtor.                                  Chapter 13

                                           ORDER


       Based on the oral ruling entered this date and good cause appearing,

       IT IS HEREBY ORDERED that the chapter 13 trustee’s objection, Doc. No. 28, to the

Application for Allowance of Compensation filed by Hyrum Zeyer, Doc. No. 26 (“Application”),

is SUSTAINED IN PART and OVERRULED IN PART, and the Application is APPROVED in

the amount of $2,830.75. After accounting for a $1,000 prepetition payment, Trustee shall pay

Mr. Zeyer $1,830.75. Trustee shall pay the remaining $787.95 of funds on hand to Debtor.

DATED: June 2, 2020


                                      _________________________
                                      TERRY L. MYERS
                                      U.S. BANKRUPTCY JUDGE




ORDER - 1
